EXHIBIT 10.2

EXECUTION VERSION

SECOND AMENDED AND RESTATED GUARANTEE AGREEMENT dated as of April 20, 2012, made
by GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
FINANCE INC., a Delaware corporation (“Finance”), and the other subsidiaries of
GrafTech from time to time party hereto (together with GrafTech and Finance, the
“Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as collateral agent for
the Secured Parties (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Amended and Restated Credit
Agreement dated as of October 7, 2011, as amended and further restated as of
April 20, 2012 pursuant to the First Amendment dated as of March 26, 2012, among
GrafTech, Finance, GrafTech Luxembourg I S.à.r.l., GrafTech Luxembourg II
S.à.r.l. and GrafTech Switzerland S.A. (“Swissco”), the LC Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent and Issuing Bank (as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and the Issuing Bank has agreed to issue Letters of Credit, upon the
terms and subject to the conditions set forth therein;

WHEREAS the Credit Agreement is being amended and restated as of the date hereof
and each Guarantor that is a party to the existing Guarantee Agreement dated as
of April 28, 2010, among GrafTech, GrafTech Global Enterprises Inc., Finance,
the guarantors from time to time party thereto and JPMorgan Chase Bank, N.A., as
collateral agent for the lenders, has agreed to reaffirm and confirm its
guarantee and its obligations thereunder and to amend and restate such existing
Guarantee Agreement in the form hereof;

WHEREAS GrafTech directly or indirectly owns all of the issued and outstanding
stock of Finance, GrafTech Luxembourg II S.à.r.l. and Swissco and each
Subsidiary party hereto;

WHEREAS Finance, GrafTech Luxembourg II S.à.r.l. and Swissco and the Guarantors
are engaged in related businesses, and each Guarantor will derive substantial
direct and indirect benefit from the making of the Loans and the availability of
the Letters of Credit; and



--------------------------------------------------------------------------------

WHEREAS it is a condition precedent to the obligations of the Lenders to make
the Loans and the Issuing Bank to issue the Letters of Credit that the
Guarantors shall have executed and delivered this Guarantee to the Collateral
Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans and the Issuing Bank to issue Letters of Credit, each of
the Guarantors hereby agrees with the Collateral Agent, for the ratable benefit
of the Secured Parties, as follows:

SECTION 1. Defined Terms. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given in the Credit
Agreement.

(b) “Guarantee” shall mean this Guarantee Agreement (as the same may be amended,
supplemented or otherwise modified from time to time).

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section references are to this
Guarantee unless otherwise specified. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase, “without limitation”.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. Guarantee. (a) Each Guarantor hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not merely as a
surety, guarantees to the Collateral Agent, for the ratable benefit of the
Secured Parties and their respective successors, endorsees, transferees and
assigns, the due, punctual and complete payment and performance by each of the
other Loan Parties and the LC Subsidiaries, when and as due, whether at the
stated maturity, by acceleration, upon one or more dates set for prepayment, or
otherwise, of the Obligations.

(b) Each Guarantor further agrees to pay any and all reasonable expenses
(including all reasonable fees and disbursements of counsel) which may be paid
or incurred by any Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
such Guarantor under this Guarantee. This Guarantee shall remain in full force
and effect until the Obligations are indefeasibly paid in full, no Letters of
Credit are outstanding and the Commitments are terminated, notwithstanding that
from time to time prior thereto while the Commitments are in effect any Loan
Party or any LC Subsidiary may be free from any Obligations.

(c) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Collateral Agent for the benefit of any Secured
Party on account of its liability hereunder, it will notify the Collateral Agent
in writing

 

2



--------------------------------------------------------------------------------

that such payment has been made under this Guarantee for such purpose; provided
that the failure of such Guarantor to provide such notice shall not preclude the
application of such payment to the complete or partial satisfaction of such
Guarantor’s obligations hereunder following such Guarantor’s notice to the
Collateral Agent of such payment.

SECTION 3. Right of Contribution. Each Guarantor hereby agrees that, to the
extent that any Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall, to the extent applicable, have
the rights with respect to such amounts set forth in the Indemnity, Subrogation
and Contribution Agreement. Each Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 4 hereof. The provisions of this
Section shall in no respect limit the obligations and liabilities of any
Guarantor to the Secured Parties, and each Guarantor shall remain liable to the
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

SECTION 4. No Subrogation. Notwithstanding any payment or payments made by any
of the Guarantors hereunder or any setoff or application of funds of any of the
Guarantors by any Secured Party, no Guarantor shall be entitled to be subrogated
to any of the rights of any Secured Party against any Loan Party or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Secured Party for the payment of the Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from any Loan Party or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Secured Parties by any Loan Party on account of
the Obligations have been indefeasibly paid in full, no Letters of Credit are
outstanding and the Commitments have been terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been indefeasibly paid in full, Letters of
Credit shall be outstanding or the Commitments shall not have been terminated,
such amount shall be held by such Guarantor in trust for the Secured Parties,
segregated from other funds of such Guarantor, and forthwith upon receipt by
such Guarantor be turned over to the Collateral Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Collateral Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
at such time and in such order as the Collateral Agent may determine.

SECTION 5. Amendments, etc. with Respect to the Obligations; Waiver of Rights.
Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by any Secured Party may be rescinded by such Secured Party and any of the
Obligations continued, and the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement, any
other Loan Document, any Cash Management Arrangement, Commodity Rate Protection
Agreement or Interest/Exchange Rate Protection Agreement and any other documents
executed and delivered in connection

 

3



--------------------------------------------------------------------------------

therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Collateral Agent (or the Required Lenders, as the case may be) or
the relevant Secured Party (in the case of any such Cash Management Arrangement,
Commodity Rate Protection Agreement or Interest/Exchange Rate Protection
Agreement) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. No Secured Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations or for
this Guarantee or any property subject thereto. When making any demand hereunder
against any of the Guarantors, any Secured Party may, but shall be under no
obligation to, make a similar demand on any Loan Party or any other Guarantor or
guarantor, and any failure by any Secured Party to make any such demand or to
collect any payments from any Loan Party or any such other Guarantor or
guarantor or any release of any Loan Party or such other Guarantor or guarantor
shall not relieve any of the Guarantors in respect of which a demand or
collection is not made or any of the Guarantors not so released of their several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of any Secured Party
against any of the Guarantors.

SECTION 6. Security. Each of the Guarantors authorizes each of the other Secured
Parties, in accordance with the terms and subject to the conditions set forth in
the Security Documents to which such Guarantor is a party, to (a) take and hold
security for the payment of this Guarantee or the Obligations and exchange,
enforce, waive and release any such security, (b) apply such security and direct
the order or manner of sale thereof as they in their sole discretion determine
and (c) release or substitute any one or more endorsees, other guarantors or
other obligors.

SECTION 7. Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by any Secured Party upon this
Guarantee or acceptance of this Guarantee; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Guarantee; and all
dealings between any Loan Party and any of the Guarantors, on the one hand, and
any of the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon any Loan Party or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that this
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment, and not of collection, and without regard to (a) the
validity, regularity or enforceability of the Credit Agreement, any other Loan
Document, any Cash Management Arrangement, Commodity Rate Protection Agreement
or Interest/Exchange Rate Protection Agreement, any of the Obligations or any
other collateral security or guarantee therefor or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, setoff or counterclaim (other than a defense of payment or performance)
which may at any time be available to or be asserted by any Loan Party against
any Secured Party, or (c) any other circumstance whatsoever (with or

 

4



--------------------------------------------------------------------------------

without notice to or knowledge of any Secured Party, any Loan Party or such
Guarantor) which may or might in any manner or to any extent vary the risk of
the Guarantor or otherwise constitutes, or might be construed to constitute, an
equitable or legal discharge of any Loan Party in respect of the Obligations, or
of such Guarantor under this Guarantee, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against any Guarantor, any
Secured Party may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any Loan Party or any other person (including
any other Guarantor) or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to pursue such other rights or remedies or to collect any payments
from any Loan Party or any such other person (including any other Guarantor) or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Loan Party or any such other person
(including any other Guarantor) or any such collateral security, guarantee or
right of offset, shall not relieve such Guarantor of any liability hereunder and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against such Guarantor. This
Guarantee shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon each Guarantor and the successors and
assigns thereof, and shall inure to the benefit of each Secured Party and its
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Guarantee shall have been satisfied
by the payment in full, no Letters of Credit shall be outstanding and the
Commitments shall have been terminated, notwithstanding that from time to time
while the Commitments are in effect during the term of the Credit Agreement any
Loan Party may be free from any Obligations.

SECTION 8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
any Secured Party for any reason whatsoever, including upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Loan Party or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Loan Party or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

SECTION 9. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent without setoff or counterclaim in Dollars
at the office of the Collateral Agent set forth in the Credit Agreement.

SECTION 10. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Loan Parties’ financial condition and
assets and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Secured Parties will
have any duty to advise any of the Guarantors of information known to it or any
of them regarding such circumstances or risks.

 

5



--------------------------------------------------------------------------------

SECTION 11. Representations and Warranties. Each Guarantor represents and
warrants to and with each Secured Party that all representations and warranties
in the Loan Documents that relate to such Guarantor are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date.

SECTION 12. Covenants. Each of the Guarantors covenants and agrees with the
Secured Parties that, from and after the date of this Guarantee until the
earlier to occur of (i) the date upon which the Obligations are indefeasibly
paid in full, no Letters of Credit are outstanding and the Commitments are
terminated and (ii) the date that such Guarantor is released from its guarantee
hereunder in accordance with Section 15, unless the Required Lenders shall
otherwise consent in writing, it will comply with each covenant set forth in
Articles V and VI of the Credit Agreement to the extent that it relates to such
Guarantor; provided, that notwithstanding anything herein to the contrary, if
all the obligations in respect of any Cash Management Arrangement, Commodity
Rate Protection Agreement or Interest/Exchange Rate Protection Agreement, if
any, have been secured on a ratable basis with the obligations under a
refinancing or replacement of the Credit Agreement, then the covenant compliance
obligations under this Section 12 shall terminate when all the obligations under
the Credit Agreement have been fully and indefeasibly paid and when the Secured
Parties have no further Commitments under the Credit Agreement and no Letters of
Credit are outstanding.

SECTION 13. Authority of Collateral Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Guarantee with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Guarantee shall, as between the Collateral Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and each Guarantor, the Collateral Agent shall
be conclusively presumed to be acting as agent for the other Secured Parties
with full and valid authority so to act or refrain from acting.

SECTION 14. Notices. All notices, requests and demands to or upon any Secured
Party or any Guarantor under this Guarantee shall be given or made in accordance
with Section 9.01 of the Credit Agreement and addressed as follows:

(a) if to any Secured Party, GrafTech or Finance, at its address or transmission
number for notices provided in Section 9.01 of the Credit Agreement; and

(b) if to any other Guarantor, at its address or transmission number for notices
set forth on Schedule I hereto, as such address may be changed by written notice
to the Collateral Agent.

 

6



--------------------------------------------------------------------------------

The Collateral Agent, each Secured Party and each Guarantor may change its
address and transmission numbers for notices by notice in the manner provided in
this Section.

SECTION 15. Release. Each Guarantor (other than GrafTech, Finance and GrafTech
International Holdings Inc.) shall be released from its guarantee hereunder in
the event that a portion of the Capital Stock of such Guarantor shall be sold,
transferred or otherwise disposed of to a person that is not an Affiliate of
GrafTech in a transaction permitted pursuant to Section 6.05 of the Credit
Agreement that will result in such Guarantor ceasing to be a Subsidiary after
giving effect to such disposition.

SECTION 16. Counterparts. This Guarantee may be executed by one or more of the
Guarantors in any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the counterparts of this Guarantee signed by all the Guarantors shall be
lodged with the Collateral Agent.

SECTION 17. Severability. Any provision of this Guarantee or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the prohibited or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the prohibited or unenforceable provisions.

SECTION 18. Right of Setoff. If an Event of Default shall have occurred and be
continuing under the Credit Agreement, each Secured Party is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Secured Party to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Guarantee irrespective of whether or not such Secured Party
shall have made any demand under this Guarantee and although such obligations
may be unmatured. The rights of each Secured Party under this Section 18 are in
addition to other rights and remedies (including other rights of setoff) any
such Secured Party may have.

SECTION 19. Integration. This Guarantee represents the agreement of each
Guarantor with respect to the subject matter hereof and there are no promises or
representations by any Guarantor or any Secured Party relative to the subject
matter hereof not reflected herein.

SECTION 20. Amendments in Writing; No Waiver, Cumulative Remedies. (a) None of
the terms or provisions of this Guarantee may be waived, amended, supplemented
or otherwise modified except by a written instrument executed

 

7



--------------------------------------------------------------------------------

by each Guarantor and the Collateral Agent; provided that any provision of this
Guarantee may be waived by the Required Lenders pursuant to a letter or
agreement executed by the Collateral Agent or by telecopy transmission from the
Collateral Agent.

(b) No Secured Party shall by any act (except by a written instrument pursuant
to Section 20(a)) or delay be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Secured Party would otherwise have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

SECTION 21. Section Headings. The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

SECTION 22. Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of each
Guarantor and each Secured Party and their successors and assigns; provided that
this Guarantee may not be assigned by any Guarantor without the prior written
consent of the Collateral Agent.

SECTION 23. GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 24. Submission To Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

8



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address set forth in Section 14 or at such other address of which the Collateral
Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

SECTION 25. Additional Guarantors. Pursuant to Section 5.11 of the Credit
Agreement (and the requirement thereunder that all actions be taken in order to
cause the Collateral and Guarantee Requirement to be satisfied at all times),
certain Subsidiaries are required to enter into this Guarantee as a Guarantor
upon the occurrence of certain events. Upon execution and delivery, after the
date hereof, by the Collateral Agent and such Subsidiary of an instrument in the
form of Annex I, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor hereunder. The
execution and delivery of any such instrument shall not require the consent of
any Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guarantee.

SECTION 26. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTEE OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTEE AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 26.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

EACH OF THE GUARANTORS LISTED ON SCHEDULE I HERETO,   by     /s/ John D. Moran  
  Name: John D. Moran     Title: Attorney-in-Fact

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent,   By     /s/ Brian Knapp    
Name: Brian Knapp     Title: Vice President

[SIGNATURE PAGE TO GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO GUARANTEE AGREEMENT

GUARANTORS

GrafTech International Ltd.

GrafTech Finance Inc.

GrafTech Holdings Inc.

GrafTech USA LLC

Seadrift Coke L.P.

Fiber Materials Inc.

GrafTech Global Enterprises Inc.

GrafTech International Holdings Inc.

GrafTech DE LLC

GrafTech Seadrift Holding Corp.

GrafTech International Trading Inc.

GrafTech Technology LLC

GrafTech NY Inc.

Graphite Electrode Network LLC

Intermat

Each at or c/o the following address:

12900 Snow Road

Parma, Ohio 44130



--------------------------------------------------------------------------------

ANNEX I

TO GUARANTEE AGREEMENT

SUPPLEMENT NO. [•] dated as of [            ], to the Second Amended and
Restated Guarantee Agreement dated as of April 20, 2012 (the “Guarantee
Agreement”), among each of the Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in the Guarantee
Agreement, and if not defined therein, having the meaning given it in the Credit
Agreement (as defined below)) party thereto and JPMORGAN CHASE BANK, N.A., as
collateral agent for the Secured Parties.

A. Reference is made to the Amended and Restated Credit Agreement dated as of
October 7, 2011, as amended and further restated as of April 20, 2012 pursuant
to the First Amendment dated as of March 26, 2012, among GrafTech International
Ltd., GrafTech Finance Inc., GrafTech Luxembourg I S.à.r.l., GrafTech Luxembourg
II S.à.r.l., GrafTech Switzerland S.A., the LC Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, Collateral Agent, Issuing Bank and
Swingline Lender (as the same may be further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

B. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and induce the Issuing Bank to issue Letters of Credit
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Pursuant to Section 5.11 of the Credit Agreement (and the
requirement thereunder that all actions be taken in order to cause the
Collateral and Guarantee Requirement to be satisfied at all times), certain
Subsidiaries are required to enter into the Guarantee Agreement as a Guarantor
upon the occurrence of certain events. Section 25 of the Guarantee Agreement
provides that additional Subsidiaries may become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Guarantor”) is a Subsidiary and is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
the Lenders to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 25 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby agrees to all the terms and provisions of
the Guarantee Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Guarantor”



--------------------------------------------------------------------------------

and a “Subsidiary” in the Guarantee Agreement shall be deemed to include the New
Guarantor. The Guarantee Agreement is hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Secured Parties that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency or similar laws effecting creditors’ rights generally and equitable
principles of general applicability.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument. This Supplement shall become effective when the
Collateral Agent shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Guarantor and the Collateral
Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement or any other Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the prohibited or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the prohibited or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be given as provided
in the Guarantee Agreement. All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature,
with a copy to Finance, as such address may be changed by written notice to the
Collateral Agent.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR],   by         Name:   Title:   Address:

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent,   by         Name:   Title:  
Address:

[SIGNATURE PAGE TO SUPPLEMENT TO GUARANTEE AGREEMENT]